Citation Nr: 0914303	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  01-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
porphyria cutanea tarda.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1969 and from March 1977 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 10 
percent initial rating, for porphyria cutanea tarda.  The 
Veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  In February 2002, the 
Veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

This appeal was previously remanded by the Board in October 
2003 and again in August 2006 for additional development.  It 
has now been returned to the Board.  


FINDING OF FACT

The Veteran's porphyria cutanea tarda results in recurrent 
pustules, lesions, and scabbing of the ears, back, hands, 
forearms, buttocks, and lower extremities, affecting 
approximately one percent of his body.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for porphyria cutanea tarda have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9434 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In August 2004 and May 2008 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims.  While this notice was not provided 
prior to the initial adjudication of this issue on appeal, 
this issue was subsequently readjudicated by the RO, the 
agency of original jurisdiction, on several occasions, most 
recently in August 2008, thus curing any procedural defect 
resulting from the timing of the compliant notification.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the present case, the Veteran was afforded sufficient 
notice in May 2008.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a notice letter was sent to the Veteran in May 
2008 which informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  This letter also provided specific 
notice of the rating criteria for the Veteran's disability, 
and the type of evidence VA would consider in deciding the 
claim.  Readjudication was afforded the Veteran subsequent to 
this notice, and no further duties required under the Vazquez 
decision are required.  

In any event, the Board is aware that the issue on appeal 
involves assignment of an initial rating, after service 
connection has already been granted by VA.  In such cases, VA 
is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original, and 
subsequently granted, claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  With regard to the increased rating claim, 
the Veteran has been afforded VA examinations in 2000 and 
2005.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  The Veteran's claim has been 
fully developed, and he has been afforded all due notice; 
thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an initial rating in excess of 10 percent 
for his service-connected porphyria cutanea tarda.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2008). 

The Veteran's service-connected skin disability is currently 
rated as 10 percent disabling under Diagnostic Code 7806, for 
dermatitis or eczema.  During the pendency of this appeal the 
diagnostic criteria for rating skin disabilities were 
changed, effective from August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002 & Supp. 2005); VAOPGCPREC. 3-
2000 (April 10, 2000).  

The Board is also cognizant that certain diagnostic codes for 
the evaluation of skin disabilities were again modified 
effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 
23, 2008).  However, because these modifications were 
expressly made applicable only to claims filed on or after 
the effective date, they are not pertinent to the pending 
claim, which was received by VA in 2000, several years prior 
to the regulatory changes.  

Prior to August 30, 2002, a 10 percent rating under the older 
criteria for skin disabilities required exfoliation, 
exudation, or itching on an exposed surface or extensive 
area.  A 30 percent evaluation required constant exudation or 
itching, extensive lesions, or marked disfigurement while a 
50 percent evaluation required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Diagnostic Code 7806, as revised effective August 30, 2002, 
provides that a 10 percent rating is assigned when at least 5 
percent, but less than 20 percent, of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  The next highest rating, a 30 
percent rating, is warranted when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of 6 weeks or more, 
but not constantly, during the past 12-month period.  

The Veteran has also argued that his skin disability affects 
his face, and consideration for facial scarring is warranted.  
Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note 1 (2008).  

Upon receipt of his claim, the Veteran was afforded VA 
medical examination in February 2000.  He reported a many-
year history of porphyria cutanea tarda, first diagnosed 
during military service.  He stated his skin blistered after 
extended exposure to sunlight, and sunscreens were not 
effective.  Although it was noted his skin broke open easily, 
he denied pruritus.  On physical examination he had redness 
and erythema of the face and upper extremities.  Several skin 
lesions and healing scabs were also visible on the upper 
extremities.  No disfiguring scars were observed.  Porphyria 
cutanea tarda was confirmed.  

The Veteran was next afforded VA examination in June 2005.  
He reported noticing pustules behind his ears shortly after 
serving in Vietnam and being exposed to Agent Orange.  
Currently, he experienced a recurrent rash which appears on 
his ears, back, hands, forearms, buttocks, and lower 
extremities.  He was not receiving any regular treatment 
currently for this disability.  Physical examination revealed 
pustules behind his left ear and on his left hip.  Scarring 
was also visible on the dorsum of his hands, his forearms, 
and on the front of his legs.  These scar areas were less 
than 1 square inch each, and were hypopigmented and tender to 
the touch.  However, they were superficial, not depressed, 
without edema, inflammation, keloid formation, or 
inflexibility.  Porphyria cutanea tarda was confirmed.  
Overall, the examiner suggested these scars and lesions 
involved less than 1 percent of the Veteran's entire body 
area.  

VA and private outpatient treatment records have also been 
obtained.  In April 2000 he was treated at an Army hospital 
for possible cellulitis of the palms of his hands incurred 
after chopping wood.  He was given medication.  No recurrence 
of this problem is of record.  He was seen again in August 
2000 for erythema, hypopigmentation, and scabs of the 
forearms and hands.  Porphyria cutanea tarda was confirmed.  
In June and August 2001, he was seen for insect bites on his 
skin acquired while working in his yard.  Also received were 
several photographs taken in 2005.  These showed lesions, 
scabbing, and pustules on several locations throughout the 
Veteran's body, including the ears, back, hands, forearms, 
buttocks, and lower extremities.  

In February 2002 the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  He stated that his 
porphyria cutanea tarda has caused permanent scarring and 
related skin disabilities.  Whenever he worked in the yard or 
otherwise exposed his skin to sunlight, he would develop 
blisters within a few days thereafter.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an initial rating in excess of 10 percent for the Veteran's 
porphyria cutanea tarda.  Considering first the prior version 
of Diagnostic Code 7806, the evidence does not reflect 
constant exudation or itching, extensive lesions, or marked 
disfigurement, as is required for a 30 percent rating.  
According to the 2000 and 2005 examination reports, the 
Veteran's skin lesions and pustules are not extensive, and do 
not result in constant exudation or itching.  Finally, 
neither examiner described marked disfigurement.  The Veteran 
argued at his February 2002 hearing that he has permanent 
scarring due to his porphyria cutanea tarda, but such a 
finding is not reflected in the medical evidence of record.  

Considering next the revised criteria for this disability, 
the evidence also does not suggest 20 to 40 percent of the 
Veteran's entire body or of exposed areas is affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required.  At his most recent 
examination, the Veteran stated he was not receiving any 
regular treatment for his skin disability, and has not 
reported receiving corticosteroids or other immunosuppressive 
drugs for this disability, although he has used medicated 
creams on occasion for his rash.  Additionally, no examiner 
has suggested 20 percent or more of the Veteran's body is 
affected by his porphyria cutanea tarda; according to the 
2005 examination report, less than 1 percent of his body is 
affected by his skin disability.  While the Board notes the 
Veteran's reports of facial scarring and lesions, the record 
does not reflect the degree of disability which would warrant 
a 30 percent rating under Diagnostic Code 7800.  The Veteran 
does not display palpable tissue loss, gross distortion of 
facial symmetry, or two or more characteristics of 
disfigurement.  See 38 U.S.C.A. § 4.118, Diagnostic Code 
7800, Note 1 (2008).  Finally, because the Veteran's 
porphyria cutanea tarda has not resulted in a higher degree 
of disability at any time during the pendency of this appeal, 
a staged rating is not warranted at the present time.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's porphyria cutanea tarda has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
Veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the Board finds the preponderance of the 
evidence to be against the award of an initial rating in 
excess of 10 percent for the Veteran's service-connected 
porphyria cutanea tarda.  In so finding, the Board has 
considered both the prior and revised version of the 
schedular criteria for a skin disability.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
porphyria cutanea tarda is denied.  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


